DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed November 16, 2021. As directed by the amendment, claims 27-29 have been added. As such, claims 1-15, 27-29 remain under consideration in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15, 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (US 2018/0263669), hereinafter “Peterson”.
Regarding claim 1, Peterson discloses a compression device (FIGS. 179-191) comprising: a peripheral portion (outer ring, FIG. 187) having an upper surface (surface shown), a lower surface (opposite surface shown), and a central opening (FIG. 187); and an inwardly projecting resilient tooth (FIG. 187); wherein the compression device comprises a material that is superelastic at human body temperatures (¶495-496), and wherein the resilient tooth is configured to exert a biasing force in an axial direction when deformed in an opposing axial direction (¶648); wherein the compression device is configured in accordance with: wherein the tooth has a tip portion extending distally beyond the lower surface of the ring portion (FIG. 187).

Regarding claim 3, Peterson discloses the compression device of claim 1, wherein the superelastic material is a nitinol material (¶495-496).  
Regarding claim 4, Peterson discloses the compression device of claim 1, wherein the material is also superelastic at 25°C (¶495-496).  
Regarding claim 5, Peterson discloses the compression device of claim 1, wherein the device comprises a plurality of inwardly projecting resilient teeth (FIG. 187), each of the teeth having a tip portion extending proximally beyond the upper surface of the peripheral portion, wherein the teeth are spaced apart sufficiently such that each tooth may be deformed to an extent such that the tip portions of the teeth no longer extend proximally beyond the upper surface of the peripheral portion (claim 1 is written in alternative form where either proximally extending teeth or distally extending teeth is required, and both are not required, therefore any subsequent limitations to one or the other, i.e., proximally extending teeth is considered optional and only required if proximally extending teeth are present).
Regarding claim 6, Peterson discloses the compression device of claim 1, wherein the peripheral portion comprises a generally annular ring portion (FIG. 187).  
Regarding claim 7, Peterson discloses the compression device of claim 1, wherein the superelastic material is a nitinol material (¶495-496), wherein the peripheral portion comprises a generally annular ring portion (FIG. 187), wherein the device comprises a plurality of inwardly projecting resilient teeth (FIG. 187), each of the teeth having a tip portion extending proximally beyond the upper surface of the peripheral portion, and wherein the teeth are spaced apart sufficiently such that each tooth may be deformed to an extent such that the tip portions no longer extend proximally beyond the 
Regarding claim 8, Peterson discloses a kit (FIGS. 179-191) comprising, a countersink tool (used to create 18008, ¶649); and a compression device (FIGS. 179-191) comprising: a peripheral portion (outer ring, FIG. 187) having an upper surface (surface shown), a lower surface (opposite surface shown), and a central opening (FIG. 187); and an inwardly projecting resilient tooth (FIG. 187); wherein the compression device comprises a material that is superelastic at human body temperatures (¶495-496), and wherein the resilient tooth is configured to exert a biasing force in an axial direction when deformed in an opposing axial direction (¶648); wherein the compression device is configured in accordance with wherein the tooth has a tip portion extending distally beyond the lower surface of the ring portion (FIG. 187). (The countersink of FIG. 180 has been combined with the device of FIG. 179 since “features of illustrative apparatus may be combined. For example, one illustrative embodiment may include features shown in connection with another illustrative embodiment” (¶713).
Regarding claim 9, Peterson discloses the kit of claim 8, further comprising: a fastener (17900) having a shaft portion (17904) and a head portion (17907); wherein the central opening of the compression device is sized to receive the shaft portion of the fastener therethrough and such that the head portion may impinge on the tooth when the shaft portion is received in the central opening (FIG. 179); and wherein the resilient tooth of the compression device is configured to be deformed in an axial direction upon advancement of the fastener and impingement of the head portion against said tooth (¶648).  
Regarding claim 10, Peterson discloses the kit of claim 8, wherein the peripheral portion of the compression device comprises a generally annular ring portion (FIG. 187).  

Regarding claim 12, Peterson discloses the kit of claim 8, wherein the fastener comprises a lag-type bone screw (FIG. 179).  
Regarding claim 13, Peterson discloses the kit of claim 8, wherein the superelastic material is a nitinol material (¶495-496).  
Regarding claim 14, Peterson discloses the kit of claim 8, wherein the superelastic material is also superelastic at 25°C (¶495-496).  
Regarding claim 15, Peterson discloses the kit of claim 8, wherein the superelastic material is a nitinol material (¶495-496), wherein the peripheral portion comprises a generally annular ring portion (FIG. 187), wherein the device comprises a plurality of inwardly projecting resilient teeth (FIG. 187), each of the teeth having a tip portion extending proximally beyond the upper surface of the peripheral portion, and wherein the teeth are spaced apart sufficiently such that each tooth may be deformed to an extent such that the tip portions no longer extend proximally beyond the upper surface of the peripheral portion (claim 8 is written in alternative form where either proximally extending teeth or distally extending teeth is required, and both are not required, therefore any subsequent limitations to one or the other, i.e., proximally extending teeth is considered optional and only required if proximally extending teeth are present).  
Regarding claim 27, Peterson discloses the compression device of claim 5, wherein the superelastic material is a nitinol material (¶496).  
Regarding claim 28, Peterson discloses the compression device of claim 5, wherein the superelastic material is also superelastic at 25°C (¶496).  
.
Response to Arguments
In response to Applicant's argument that Peterson fails to disclose that the compression device comprises a material that is superelastic at human body temperatures, Examiner respectfully disagrees. 
First, paragraph [0422] of Peterson states, “The properties of the springs or deformable portions of the inventive devices disclosed herein, that are based on…material properties of superelastic materials.” Paragraph [0502] further states “The materials that may be employed for formation of the any of the independent components include, but are not limited to, titanium alloys…” (emphasis added). As the “spring” of the embodiment of Figure 179 is the deformable portion for this embodiment, it is formed of the required material. Therefore, the superelastic material described in ¶495-496 encompasses the compression device of Figure 179.
Regarding claim 5, claim 1 is written in alternative form where either proximally extending teeth or distally extending teeth is required, and both are not required, therefore any subsequent limitations to one or the other, i.e., proximally extending teeth is considered optional and only required if proximally extending teeth are present, as stated above. Therefore, since the tip portion does not extend proximally beyond the upper surface of the peripheral portion, it cannot be required that the teeth are spaced apart sufficiently such that each tooth may be deformed to an extent such that the tip portions of the teeth no longer extend proximally beyond the upper surface of the peripheral portion.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775